Case 9:18-cv-81038-DMM Document 78 Entered on FLSD Docket 12/20/2019 Page 1 of 1



                          UM TED STATES DISTRICT COURT
                          SO UTIIERN DISTRICT OF FLORTDA            FILED
                                                                            BY              ac
                        cA ss x o :l8-cv-sla3s-u o oti sR o o lts
  sscum -
        rlssxxo Excuxxls cov ulsslox,                                       DEs 1S 2219
        plaintig,                                                        kt
                                                                          .ok.j
                                                                              oloa
                                                                                tte'lîqte
                                                                                 .-  w.al


  PALM HOU SE HOTEL,LLLP,eta1.,

        D efendants and ReliefD efendants.
                                                 /

                                 O R DER C LO SIN G CA SE

        Because Final Judgm ent or Final Default Judgment has been entered against a1l

  Defendants,itishereby ORDERED and ADJUDG ED thattheClerk ofCourtshallCLOSE this

  CASE andDENY a11pendingmotionsASM OOT.'
                                        I'heCourtresenresjudsdictiontoelzforcethe
  terms ofthosejudgmentsand to resolve PlaintiY s anticipated motion seeldng disgorgement,
  prejudgnentinterest,andtheimposition ofacivilpenalty.


         SIGNEDinChambersinwestpalmseacxylorida,tus/rdayo, ce escolq.


                                                     DO      LD M .M ID DLEBRO OK S
                                                          ITED STATES DISTM CT JUDGE
